Title: John Martin Baker to Thomas Jefferson, 29 August 1817
From: Baker, John Martin
To: Jefferson, Thomas


            
              
                Sir,
                Montpellier—near Orange Court House
August 29th 1817.
              
              I have had the Honor this day to see Mr Madison, who is pleased to inform me, that you were not at Monti-cello: but at your Seat in Bedford, which unhappily deprives me the Honor of paying you my respects in person, as I had proposed on my leaving George-town. D.C. where my family now reside: and who beg Sir to be Respectfully presented to you—   permit me sir, to add, that unfortunately for me, I cannot continue my journey to Bedford, owing to the incapacity of the Horse, I hired at Fredericksburg.
              Being very lately assured, that the Consulate of Amsterdam, has the Salary of Two thousand Dollars per anum, as agent for Seamen, and claims: I had the Honor to apply for that office on the Eighteenth instant: and take the liberty Sir, to herewith enclose copy of my Letter to the Secretary of State, (praying your perusal.) Soliciting the President of the United States, pleasure and consideration in my favor for said appointment.
              I take the liberty Sir, and pray you to be so good as to oblige me with your protection in a line to the President of the United States: who I am informed is expected to be in Washington on or before the tenth of September next.—I beg pardon Sir, for this importunity, urged by my peculiar Situation, for the Support of an Amiable Wife, five infant deserving Children, and their Aged Respectable Grand-mother. Sensible of your feeling and Humane Consideration. I Have the Honor to Be, with the Highest Respect,
              
                Sir, Your most Grateful faithful, obedient, humble Servant.
                John Martin Baker.
              
            
            
              I pray you Sir, to have the goodness to address to me at George town. Dt Ca where I have taken a house, the Second Brick dwelling, from the high Bridge, coming in from Washington.
              Mr Diggs, requested me Sir, to present you his Respectful Compliments.
            
          